Exhibit 10.1

EXTENSION AMENDMENT No. 1, dated as of April 25, 2012 (this “Extension
Amendment”), to the Amended and Restated Credit Agreement, dated as of May 4,
2011 (the “Credit Agreement”), among HCA Inc. (the “Company” or the “Parent
Borrower”), HCA UK Capital Limited (the “European Subsidiary Borrower” and,
collectively with the Parent Borrower, the “Borrowers”), the lending
institutions from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), Bank of America, N.A., as Administrative Agent,
Swingline Lender and Letter of Credit Issuer, and the other parties thereto.
Capitalized terms used but not defined herein have the meanings provided in the
Credit Agreement.

WHEREAS, Section 2.14(f) of the Credit Agreement permits the Lenders of any
Existing Class of Term Loans, upon request of the applicable Borrower, to extend
the scheduled maturity date of any payment of principal with respect to all or a
portion of such Term Loans by converting all or such portion, respectively, of
such Term Loans into Extended Term Loans pursuant to the procedures described
therein;

WHEREAS, in accordance with such procedures, the Parent Borrower has requested
that the Tranche A-1 Term Loan Lenders and Tranche B-1 Term Loan Lenders extend
the scheduled maturity of all or a portion of their Tranche A-1 Term Loans and
Tranche B-1 Term Loans, such extension to be effected by converting such amount
of Tranche A-1 Term Loans and Tranche B-1 Term Loans into Tranche A-3 Term Loans
(as defined below), in each case subject to the terms and conditions set forth
herein;

WHEREAS, each Tranche A-1 Term Loan Lender and Tranche B-1 Term Loan Lender
party hereto has agreed subject to the terms and conditions set forth herein, to
convert up to the principal amount of its Tranche A-1 Term Loans and Tranche B-1
Term Loans set forth on such Lender’s signature page hereto into Tranche A-3
Term Loans;

WHEREAS, Section 2.14(f)(iii) of the Credit Agreement permits, subject to the
limitations set forth therein, the Credit Parties, the Administrative Agent and
the Extending Lenders to enter into an Extension Amendment without the consent
of any other Lenders to establish such Tranche A-3 Term Loans and effect certain
amendments to the Credit Agreement and the other Credit Documents with respect
to such Tranche A-3 Term Loans as the Credit Parties, the Administrative Agent
and the Extending Lenders may agree.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1 Establishment of Extension Series.

(a) There is hereby established under the Credit Agreement an Extension Series
of Extended Term Loans which shall be titled the “Tranche A-3 Term Loans” and
references in the Credit Agreement to Term Loans and Extended Term Loans shall
include, without limitation, the Tranche A-3 Term Loans. The Existing Classes
with respect to the Tranche A-3 Term Loans for purposes of the Credit Agreement
shall be the Tranche A-1 Term Loans and the Tranche B-1 Term Loans and all
references in the Credit Agreement to “Existing Class” when used with respect to
the Tranche A-3 Term Loans shall refer to each of the Tranche A-1 Term Loans and
the Tranche B-1 Term Loans.



--------------------------------------------------------------------------------

(b) On the Extension Amendment No. 1 Effective Date, (i) the Extension Amendment
No. 1 Tranche A-1 Converted Amount of the Tranche A-1 Term Loans of each Tranche
A-1 Term Loan Lender party hereto shall automatically (and without any further
action on the part of any party to this Extension Amendment or the Credit
Agreement) convert into a Tranche A-3 Term Loan to the Parent Borrower of an
equal principal amount and denominated in Dollars and (ii) the Extension
Amendment No. 1 Tranche B-1 Converted Amount of the Tranche B-1 Term Loans of
each Tranche B-1 Term Loan Lender party hereto shall automatically (and without
any further action on the part of any party to this Extension Amendment or the
Credit Agreement) convert into a Tranche A-3 Term Loan to the Parent Borrower of
an equal principal amount and denominated in Dollars. All accrued and unpaid
amounts (including interest) owing by the Parent Borrower under the Credit
Agreement with respect to any Tranche A-1 Term Loan or Tranche B-1 Term Loan (or
portion thereof, if applicable) converted to a Tranche A-3 Term Loan to but not
including the Extension Amendment No. 1 Effective Date shall continue to be due
and owing to the Lenders entitled thereto and shall be payable on the date of
the first Interest Payment for the Tranche A-3 Term Loans. From and after the
Extension Amendment No. 1 Effective Date, interest shall accrue on the Tranche
A-3 Term Loans at the rate provided for in the Credit Agreement after giving
effect to this Extension Amendment; provided, however, that it is understood and
agreed that in no event shall any conversion or extension of any Loan, or any
other transaction specifically contemplated by this Extension Amendment,
constitute a repayment, conversion or other event with respect to such Loan that
would result in the application or operation of the provisions of Section 2.11
of the Credit Agreement. Each Tranche A-3 Term Loan shall initially be a LIBOR
Term Loan with an initial Interest Period expiring on April 30, 2012 and an
initial LIBOR Rate of 0.241250% for such Interest Period.

(c) Set forth below are the scheduled principal repayment provisions of the
Tranche A-3 Term Loans for purposes of Section 2.5(d) of the Credit Agreement:

“The Parent Borrower shall repay to the Administrative Agent, in Dollars, for
the benefit of the Tranche A-3 Term Loan Lenders, on each date set forth below
(each, a “Tranche A-3 Repayment Date” (which for the avoidance of doubt, shall
constitute an “Extended Term Loan Repayment Date” under the Credit Agreement), a
principal amount in respect of the Tranche A-3 Term Loans equal to (x) the
outstanding principal amount of Tranche A-3 Term Loans on the Extension
Amendment No. 1 Effective Date (immediately after giving effect to Extension
Amendment No. 1) multiplied by (y) the percentage set forth below opposite such
Tranche A-3 Repayment Date (each, a “Tranche A-3 Repayment Amount”):

 


Date

   Tranche A-3
Repayment Amount

December 31, 2013

   0.25%

March 31, 2014

   0.25%

June 30, 2014

   0.25%

 

-2-



--------------------------------------------------------------------------------


Date

   Tranche A-3
Repayment Amount  

September 30, 2014

     0.25%   

December 31, 2014

     0.25%   

March 31, 2015

     0.25%   

June 30, 2015

     0.25%   

September 30, 2015

     0.25%   

December 31, 2015

     0.25%   

Tranche A-3 Term Loan

        Maturity Date

     Remaining outstanding amounts”   

(d) Except as expressly provided in this Extension Amendment or in the Credit
Agreement (after giving effect to this Extension Amendment and to any subsequent
amendment or other modification to the Credit Agreement in accordance with its
terms), the terms of the Tranche A-3 Term Loans shall be identical to those
applicable to the Tranche A-1 Term Loans and the Tranche B-1 Term Loans.

Section 2 Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended as of the Extension
Amendment No. 1 Effective Date by adding the following definitions in proper
alphabetical order:

“Extension Amendment No. 1” shall mean Extension Amendment No. 1 to this
Agreement dated as of April 25, 2012.

“Extension Amendment No. 1 Tranche A-1 Converted Amount” shall mean, with
respect to any Tranche A-1 Term Loan Lender that became a party to Extension
Amendment No. 1 by submitting to the Administrative Agent a signature page to
Extension Amendment No. 1, the principal amount of Tranche A-1 Term Loans
submitted for conversion by such Tranche A-1 Term Loan Lender as set forth on
its signature page to Extension Amendment No. 1.

“Extension Amendment No. 1 Tranche B-1 Converted Amount” shall mean, with
respect to any Tranche B-1 Term Loan Lender that became a party to Extension
Amendment No. 1 by submitting to the Administrative Agent a signature page to
Extension Amendment No. 1, the principal amount of Tranche B-1 Term Loans
submitted for conversion by such Tranche B-1 Term Loan Lender as set forth on
its signature page to Extension Amendment No. 1.

“Extension Amendment No. 1 Effective Date” shall mean April 25, 2012, the first
Business Day on which all conditions precedent set forth in Section 4 of
Extension Amendment No. 1 were satisfied.

 

-3-



--------------------------------------------------------------------------------

“Extension No. 1 Request” shall mean that certain Extension Request, dated as of
April 16, 2012 provided to the Administrative Agent by the Parent Borrower.

“Required Tranche A-3 Term Loan Lenders” shall mean, at any date, Lenders
holding a majority of the aggregate outstanding principal amount of the Tranche
A-3 Term Loans (excluding Tranche A-3 Term Loans held by Defaulting Lenders) at
such date.

“Tranche A-3 Repayment Amount” shall have the meaning provided in Section 1(c)
of Extension Amendment No. 1.

“Tranche A-3 Repayment Date” shall have the meaning provided in Section 1(c) of
Extension Amendment No. 1.

“Tranche A-3 Term Loan” shall mean a Tranche A-3 Term Loan created from the
conversion of Tranche A-1 Term Loans and/or Tranche B-1 Term Loans on the
Extension Amendment No. 1 Effective Date pursuant to Section 1(b) of Extension
Amendment No. 1.

“Tranche A-3 Term Loan Lender” shall mean a Lender with an outstanding Tranche
A-3 Term Loan.

“Tranche A-3 Term Loan Maturity Date” shall mean February 2, 2016, or, if such
date is not a Business Day, the next preceding Business Day.

(b) Section 1.1 of the Credit Agreement is hereby amended as of the Extension
Amendment No. 1 Effective Date by deleting the definition of “Applicable ABR
Margin” and replacing it with the following:

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan
that is a Tranche A-1 Term Loan, Tranche A-2 Term Loan, Tranche A-3 Term Loan,
Tranche B-1 Term Loan, Tranche B-2 Term Loan, Tranche B-3 Term Loan, Revolving
Credit Loan or Swingline Loan, the applicable percentage per annum set forth
below based upon the Status in effect on such date:

 

      Applicable ABR Margin for:

Status

   Tranche A-1
Term Loans    Tranche A-2
Term Loans    Tranche A-3
Term Loans    Tranche B-1
Term Loans    Tranche B-2
Term Loans    Tranche B-3
Term Loans    Revolving
Credit
Loans and
Swingline
Loans prior
to
November 17,
2012    Revolving
Credit
Loans and
Swingline
Loans from
and after
November 17,
2012

Level I Status

   1.25%    1.50%    2.25%    1.25%    2.25%    2.25%    1.50%    1.75%

Level II Status

   1.00%    1.50%    2.25%    1.25%    2.25%    2.25%    1.25%    1.50%

Level III Status

   0.75%    1.50%    2.25%    1.25%    2.25%    2.25%    1.00%    1.00%

Level IV Status

   0.50%    1.50%    2.25%    1.25%    2.25%    2.25%    0.75%    0.75%

Level V Status

   0.25%    1.50%    2.25%    1.25%    2.25%    2.25%    0.50%    N/A

 

-4-



--------------------------------------------------------------------------------

(c) Section 1.1 of the Credit Agreement is hereby amended effective as of the
Extension Amendment No. 1 Effective Date by deleting the definition of
“Applicable LIBOR Margin” contained therein and replacing it with the following:

“Applicable LIBOR Margin” shall mean, at any date, with respect to each LIBOR
Loan that is a Tranche A-1 Term Loan, Tranche A-2 Term Loan, Tranche A-3 Term
Loan, Tranche B-1 Term Loan, Tranche B-2 Term Loan, Tranche B-3 Term Loan,
European-1 Tranche Term Loan or Revolving Credit Loan, the applicable percentage
per annum set forth below based upon the Status in effect on such date:

 

      Applicable LIBOR Margin for:

Status

   Tranche A-1
Term Loans    Tranche A-2
Term Loans    Tranche A-3
Term Loans    Tranche B-1
Term Loans    Tranche B-2
Term Loans    European-1
Tranche
Term Loans    Tranche B-3
Term Loans    Revolving
Credit Loans
prior to
November 17,
2012    Revolving
Credit Loans
from and
after
November 17,
2012

Level I Status

   2.25%    2.50%    3.25%    2.25%    3.25%    2.25%    3.25%    2.50%    2.75%

Level II Status

   2.00%    2.50%    3.25%    2.25%    3.25%    2.00%    3.25%    2.25%    2.50%

Level III Status

   1.75%    2.50%    3.25%    2.25%    3.25%    2.00%    3.25%    2.00%    2.00%

Level IV Status

   1.50%    2.50%    3.25%    2.25%    3.25%    2.00%    3.25%    1.75%    1.75%

Level V Status

   1.25%    2.50%    3.25%    2.25%    3.25%    2.00%    3.25%    1.50%    N/A

(d) Section 1.1 of the Credit Agreement is hereby amended effective as of the
Extension Amendment No. 1 Effective Date by deleting the definition of “Maturity
Date” contained therein and replacing it with the following:

“Maturity Date” shall mean the Tranche A-1 Term Loan Maturity Date, the Tranche
A-2 Term Loan Maturity Date, the Tranche A-3 Term Loan Maturity Date, the
Tranche B-1 Term Loan Maturity Date, the Tranche B-2 Term Loan Maturity Date,
the Tranche B-3 Term Loan Maturity Date, the European-1 Tranche Term Loan
Maturity Date or the Revolving Credit Maturity Date.

(e) Section 1.1 of the Credit Agreement is hereby amended effective as of the
Extension Amendment No. 1 Effective Date to insert “Tranche A-3 Term Loan,”
immediately after the reference to “Tranche A-2 Term Loan,” in clause (b) of the
definition of “Reserve Amount.”

(f) Section 5.2(c) of the Credit Agreement is hereby deleted in its entirety
effective as of the Extension Amendment No. 1 Effective Date and replaced with
the following:

“(c)   Application of Prepayments. Subject to Section 5.2(h),

 

  (I) each prepayment of Term Loans pursuant to Section 5.2(a)(i) or (ii) (other
than pursuant to any Debt Incurrence Prepayment Event) shall be allocated pro
rata among the Tranche A-1 Term Loans, the Tranche A-2 Term Loans, the Tranche
A-3 Term Loans, the Tranche B-1 Term Loans, the Tranche B-2 Term Loans, the
Tranche B-3 Term Loans and the European- 1 Tranche Term Loans based on the
applicable remaining Repayment Amounts due thereunder; and

 

-5-



--------------------------------------------------------------------------------

  (II) each prepayment of Term Loans pursuant to Section 5.2(a)(i) with the Net
Cash Proceeds of any Debt Incurrence Prepayment Event shall be allocated (A) at
any time prior to the time that no Tranche A-1 Term Loans, Tranche B-1 Term
Loans or European-1 Tranche Term Loans are outstanding, pro rata among the
Tranche A-1 Term Loans, the Tranche B-1 Term Loans and the European-1 Tranche
Term Loans based on the applicable remaining Repayment Amounts due thereunder
and (B) from and after the time that no Tranche A-1 Term Loans, Tranche B-1 Term
Loans or European-1 Tranche Term Loans are outstanding, to the Tranche A-2 Term
Loans, Tranche A-3 Term Loans, Tranche B-2 Term Loans and Tranche B-3 Term Loans
(and, to the extent provided by any Joinder Agreement or Extension Amendment
with respect to any Class of Term Loans established following the Extension
Amendment No. 1 Effective Date, to the outstanding Term Loans comprising such
Class on a basis such that the total amount of such Net Cash Proceeds allocated
to such Class in the aggregate is not greater than such Class’ pro rata share of
the aggregate amount of all such Net Cash Proceeds (based on the respective
total outstanding principal amounts of all Classes of Term Loans then
outstanding that, pursuant to the applicable Joinder Agreement or Extension
Amendment, are required to be prepaid with a portion of such Net Cash
Proceeds)),

and in each case shall be applied (x) in the case of Tranche A-1 Term Loans,
Tranche A-2 Term Loans and Tranche A-3 Term Loans, to reduce the respective
Tranche A-1 Repayment Amounts, Tranche A-2 Repayment Amounts and Tranche A-3
Repayment Amounts on a pro rata basis and (y) in the case of Tranche B-1 Term
Loans, the Tranche B-2 Term Loans, the Tranche B-3 Term Loans and European-1
Tranche Term Loans, as applicable, first, to the next eight unpaid Repayment
Amounts due in respect of such Term Loans in direct order of maturity thereof,
and, second, on a pro rata basis among the remaining unpaid Repayment Amounts
due in respect of such Term Loans. Subject to Section 5.2(h), with respect to
each such prepayment, the applicable Borrower will, not later than the date
specified in Section 5.2(a) for making such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing and which shall include a
calculation of the amount of such prepayment to be applied to each Class of Term
Loans) requesting that the Administrative Agent provide notice of such
prepayment to each Tranche A-1 Term Loan Lender, Tranche A-2 Term Loan Lender,
Tranche A-3 Term Loan Lender, Tranche B-1 Term Loan Lender, Tranche B-2 Term
Loan Lender, Tranche B-3 Term Loan Lender or European-1 Tranche Term Loan
Lender, as applicable.

(g) Section 5.2(h) of the Credit Agreement is hereby amended effective as of the
Extension Amendment No. 1 Effective Date to insert “Tranche A-3 Term Loans,”
immediately prior to each reference to “Tranche B-1 Term Loans” appearing
therein.

 

-6-



--------------------------------------------------------------------------------

(h) Section 14.1 of the Credit Agreement is hereby amended by inserting the
following at the end of the proviso to the second sentence thereof:

“, or (xv) reduce the percentage provided for in the definition of the term
“Required Tranche A-3 Term Loan Lenders”, without the written consent of each
Lender directly and adversely affected thereby, or decrease any Tranche A-3
Repayment Amount, extend any scheduled Tranche A-3 Repayment Date or decrease
the amount or allocation of any mandatory prepayment to be received by any
Tranche A-3 Term Loan Lender, in each case without the written consent of the
Required Tranche A-3 Term Loan Lenders”

Section 3 Representations and Warranties, No Default. Each Borrower represents
and warrants to the Lenders as of the Extension Amendment No. 1 Effective Date:

(a) The execution and delivery of this Extension Amendment by each of the Credit
Parties has been duly authorized.

(b) The execution, delivery and performance by each of the Credit Parties of
this Extension Amendment, will not (a) contravene any applicable provision of
any material law, statute, rule, regulation, order, writ, injunction or decree
of any court or governmental instrumentality, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of any Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents or Liens subject to the Intercreditor Agreements) pursuant to, the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust, agreement or other material instrument to which such Credit Party or
any of the Restricted Subsidiaries is a party or by which it or any of its
property or assets is bound or (c) violate any provision of the certificate of
incorporation, by-laws or other organizational documents of such Credit Party or
any of the Restricted Subsidiaries.

(c) The representations and warranties set forth in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as if made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date.

(d) At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

Section 4 Conditions to Effectiveness of Extension Amendment. This Extension
Amendment will become effective upon:

(a) receipt by the Administrative Agent of executed signature pages to this
Extension Amendment from Tranche A-1 Term Loan Lenders and Tranche B-1 Term Loan
Lenders requesting conversion of an aggregate amount of not less than
$500,000,000 principal amount of Tranche A-1 Term Loans and Tranche B-1 Term
Loans to Tranche A-3 Term Loans;

(b) receipt by the Administrative Agent of a fee in Dollars, for the account of
each Tranche A-3 Term Loan Lender, in an amount equal to 0.25% of the amount of
such Lender’s Tranche A-1 Term Loans and Tranche B-1 Term Loans converted to
Tranche A-3 Term Loans on the Extension Amendment No. 1 Effective Date; and

 

-7-



--------------------------------------------------------------------------------

(c) receipt by the Administrative Agent from the Parent Borrower of an opinion
of counsel from Simpson Thacher & Bartlett LLP reasonably acceptable to the
Administrative Agent covering such matters as are required pursuant to
Section 2.14(f) of the Credit Agreement.

Section 5 Post-Effectiveness Covenant. Within 90 days after the Closing Date (or
such longer period as the Collateral Agent may agree in its sole discretion),
the applicable Credit Parties shall take all actions as may be reasonably
requested by the Administrative Agent (and that in any event are not beyond the
requirements applicable pursuant to Section 9.14(f) of the Credit Agreement) in
order to ensure the Tranche A-3 Term Loans benefit from the Mortgages over
Mortgaged Properties of the U.S. Credit Parties.

Section 6 Successors and Assigns. This Extension Amendment shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of the parties hereto and the successors and assigns of the
Tranche A-3 Term Loan Lenders (it being understood that rights of assignment of
the parties hereto are subject to the further provisions of subsection 14.6 of
the Credit Agreement).

Section 7 Counterparts. This Extension Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Extension Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

Section 8 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 9 Headings. The headings of this Extension Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10 Effect of Extension Amendment. Except as expressly set forth herein,
this Extension Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the other Secured Parties under the Credit Agreement or any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Credit Document. Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Credit Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. Each Credit Party reaffirms its obligations under the Credit
Documents to which it is party and the validity of the Liens granted by it
pursuant to the Security Documents. From and after the effective date of this
Extension Amendment, all references to the Credit Agreement in any Credit
Document shall, unless expressly provided otherwise, refer to the Credit
Agreement as amended by this Extension Amendment.

[Signatures begin on next page]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Extension Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

HCA INC., as Parent Borrower By:  

/s/ David G. Anderson

  Name: David G. Anderson   Title: Senior Vice President – Finance and
          Treasurer

 

HCA UK CAPITAL LIMITED,

as European Subsidiary Borrower

By:  

/s/ James M. Petkas

 

Name: James M. Petkas

Title: Director

 

Each of the U.S. GUARANTORS listed on
Schedule I hereto By:  

/s/ Donald W. Stinnett

  Name: Donald W. Stinnett   Title: Senior Vice President

[Signature Page to Extension Amendment]



--------------------------------------------------------------------------------

EXECUTED by

     )                  

HCA UK HOLDINGS LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

EXECUTED by

     )                  

HCA UK CAPITAL LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

EXECUTED by

     )                  

HCA UK SERVICES LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

EXECUTED by

     )                  

HCA INTERNATIONAL

     )                  

HOLDINGS LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

EXECUTED by

     )                  

HCA UK INVESTMENTS

     )                  

LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

[Signature Page to Extension Amendment]



--------------------------------------------------------------------------------

EXECUTED by

     )                  

THE HARLEY STREET

     )                  

CANCER CLINIC LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

EXECUTED by

     )                  

HCA INTERNATIONAL

     )                  

LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

EXECUTED by

     )                  

HCA UK LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

EXECUTED by

     )                  

ST MARTINS LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

EXECUTED by

     )                  

ST MARTINS HEALTHCARE

     )                  

LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

EXECUTED by

     )                  

HCA STAFFING LIMITED

     )         Director     

/s/ James M. Petkas

    

acting by

     )                        )         Witness:     

/s/ Karen Howard

    

as a European Guarantor

     )                  

[Signature Page to Extension Amendment]



--------------------------------------------------------------------------------

EXECUTED by

  )      

LA TOUR FINANCE LIMITED PARTNERSHIP

  )      

acting by

  )      

HCA SWITZERLAND HOLDING GmbH, general

partner acting by

       

 

/s/ John M. Franck II, Manager

John M. Franck II, Manager

acting under the authority of the company

[Signature Page to Extension Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

By:

 

/s/ Sarang Gadkari

  Name: Sarang Gadkari   Title: Managing Director

 

[Signature Page to Extension Amendment]



--------------------------------------------------------------------------------

Schedule I

To Extension Amendment

 

U.S. Guarantor

   By its
General
Partner    By its
Sole
Member    By the General
Partner of its
Sole Member

American Medicorp Development Co.

        

Bay Hospital, Inc.

        

Brigham City Community Hospital, Inc.

        

Brookwood Medical Center of Gulfport, Inc.

        

Capital Division, Inc.

        

Centerpoint Medical Center of Independence, LLC

        

Central Florida Regional Hospital, Inc.

        

Central Shared Services, LLC

        

Central Tennessee Hospital Corporation

        

CHCA Bayshore, L.P.

   *      

CHCA Conroe, L.P.

   *      

CHCA Mainland, L.P.

   *      

CHCA West Houston, L.P.

   *      

CHCA Woman’s Hospital, L.P.

   *      

Chippenham & Johnston-Willis Hospitals, Inc.

        

Colorado Health Systems, Inc.

        

Columbia ASC Management, L.P.

   *      

Columbia Jacksonville Healthcare System, Inc.

        

Columbia LaGrange Hospital, Inc.

        

Columbia Medical Center of Arlington Subsidiary, L.P.

   *      

Columbia Medical Center of Denton Subsidiary, L.P.

   *      

Columbia Medical Center of Las Colinas, Inc.

        

Columbia Medical Center of Lewisville Subsidiary, L.P.

   *      

Columbia Medical Center of McKinney Subsidiary, L.P.

   *      

Columbia Medical Center of Plano Subsidiary, L.P.

   *      

Columbia North Hills Hospital Subsidiary, L.P.

   *      

Columbia Ogden Medical Center, Inc.

        

Columbia Parkersburg Healthcare System, LLC

        

Columbia Plaza Medical Center of Fort Worth Subsidiary, L.P.

   *      

Columbia Polk General Hospital, Inc.

        

Columbia Rio Grande Healthcare, L.P.

   *      

Columbia Riverside, Inc.

        

Columbia Valley Healthcare System, L.P.

   *      

Columbia/Alleghany Regional Hospital, Incorporated

        

Columbia/HCA John Randolph, Inc.

        

Columbine Psychiatric Center, Inc.

        

Columbus Cardiology, Inc.

        



--------------------------------------------------------------------------------

U.S. Guarantor

   By its
General
Partner    By its
Sole
Member    By the General
Partner of its
Sole Member

Conroe Hospital Corporation

        

Dallas/Ft. Worth Physician, LLC

        

Dauterive Hospital Corporation

        

Dublin Community Hospital, LLC

        

Eastern Idaho Health Services, Inc.

        

Edward White Hospital, Inc.

        

El Paso Surgicenter, Inc.

        

Encino Hospital Corporation, Inc.

        

EP Health, LLC

        

Fairview Park GP, LLC

        

Fairview Park, Limited Partnership

   *      

Frankfort Hospital, Inc.

        

Galen Property, LLC

        

Good Samaritan Hospital, L.P.

   *      

Goppert-Trinity Family Care, LLC

        

GPCH-GP, Inc.

        

Grand Strand Regional Medical Center, LLC

        

Green Oaks Hospital Subsidiary, L.P.

   *      

Greenview Hospital, Inc.

        

HCA - IT&S Field Operations, Inc.

        

HCA - IT&S Inventory Management, Inc.

        

HCA Central Group, Inc.

        

HCA Health Services of Florida, Inc.

        

HCA Health Services of Louisiana, Inc.

        

HCA Health Services of Oklahoma, Inc.

        

HCA Health Services of Tennessee, Inc.

        

HCA Health Services of Virginia, Inc.

        

HCA-HealthONE LLC

        

HCA Management Services, L.P.

   *      

HCA Realty, Inc.

        

HD&S Corp. Successor, Inc.

        

Health Midwest Office Facilities Corporation

        

Health Midwest Ventures Group, Inc.

        

Hendersonville Hospital Corporation

        

Hospital Corporation of Tennessee

        

Hospital Corporation of Utah

        

Hospital Development Properties, Inc.

        

HPG Enterprises, LLC

        

HSS Holdco, LLC

        

HSS Systems, LLC

        

HSS Virginia, L.P.

   *      



--------------------------------------------------------------------------------

U.S. Guarantor

   By its
General
Partner    By its
Sole
Member    By the General
Partner of its
Sole Member

HTI MOB, LLC

      *   

HTI Memorial Hospital Corporation

        

Integrated Regional Lab, LLC

        

Integrated Regional Laboratories, LLP

   *      

JFK Medical Center Limited Partnership

   *      

KPH-Consolidation, Inc.

        

Lakeland Medical Center, LLC

        

Lakeview Medical Center, LLC

        

Largo Medical Center, Inc.

        

Las Vegas Surgicare, Inc.

        

Lawnwood Medical Center, Inc.

        

Lewis-Gale Hospital, Incorporated

        

Lewis-Gale Medical Center, LLC

        

Lewis-Gale Physicians, LLC

        

Lone Peak Hospital, Inc.

        

Los Robles Regional Medical Center

        

Management Services Holdings, Inc.

        

Marietta Surgical Center, Inc.

        

Marion Community Hospital, Inc.

        

MCA Investment Company

        

Medical Centers of Oklahoma, LLC

        

Medical Office Buildings of Kansas, LLC

        

Memorial Healthcare Group, Inc.

        

Midwest Division - ACH, LLC

        

Midwest Division - LRHC, LLC

        

Midwest Division - LSH, LLC

        

Midwest Division - MCI, LLC

        

Midwest Division - MMC, LLC

        

Midwest Division - OPRMC, LLC

        

Midwest Division - PFC, LLC

        

Midwest Division - RBH, LLC

        

Midwest Division - RMC, LLC

        

Midwest Division - RPC, LLC

        

Midwest Holdings, Inc.

        

Montgomery Regional Hospital, Inc.

        

Mountain View Hospital, Inc.

        

Nashville Shared Services General Partnership

   *      

National Patient Account Services, Inc.

        

New Port Richey Hospital, Inc.

        

New Rose Holding Company, Inc.

        

North Florida Immediate Care Center, Inc.

        



--------------------------------------------------------------------------------

U.S. Guarantor

   By its
General
Partner    By its
Sole
Member    By the General
Partner of its
Sole Member

North Florida Regional Medical Center, Inc.

        

Northern Utah Healthcare Corporation

        

Northern Virginia Community Hospital, LLC

        

Northlake Medical Center, LLC

        

Notami Hospitals of Louisiana, Inc.

        

Notami Hospitals, LLC

        

Okaloosa Hospital, Inc.

        

Okeechobee Hospital, Inc.

        

Outpatient Cardiovascular Center of Central Florida, LLC

        

Palms West Hospital Limited Partnership

   *      

Palmyra Park Hospital, LLC

        

Parallon Business Solutions, LLC

        

Parallon Credentialing Solutions, LLC

        

Parallon Employer, LLC

        

Parallon Health Information Solutions, LLC

        

Parallon Holdings, LLC

        

Parallon Payroll Solutions, LLC

        

Parallon Physician Services, LLC

        

Parallon Workforce Management Solutions, LLC

        

Pasadena Bayshore Hospital, Inc.

        

Plantation General Hospital, L.P.

   *      

Pulaski Community Hospital, Inc.

        

Redmond Park Hospital, LLC

        

Redmond Physician Practice Company

        

Regional Health System of Acadiana, LLC, The

        

Reston Hospital Center, LLC

        

Retreat Hospital, LLC

        

Rio Grande Regional Hospital, Inc.

        

Riverside Healthcare System, L.P.

   *      

Riverside Hospital, Inc.

        

Samaritan, LLC

        

San Jose Healthcare System, LP

   *      

San Jose Hospital, L.P.

   *      

San Jose Medical Center, LLC

        

San Jose, LLC

        

Sarasota Doctors Hospital, Inc.

        

SJMC, LLC

        

Southern Hills Medical Center, LLC

        

Spalding Rehabilitation L.L.C.

        

Spotsylvania Medical Center, Inc.

        

Spring Branch Medical Center, Inc.

        



--------------------------------------------------------------------------------

U.S. Guarantor

   By its
General
Partner    By its
Sole
Member    By the General
Partner of its
Sole Member

Spring Hill Hospital, Inc.

        

Sun City Hospital, Inc.

        

Sunrise Mountainview Hospital, Inc.

        

Surgicare of Brandon, Inc.

        

Surgicare of Florida, Inc.

        

Surgicare of Houston Women’s, Inc.

        

Surgicare of Manatee, Inc.

        

Surgicare of New Port Richey, Inc.

        

Surgicare of Palms West, LLC

        

Surgicare of Riverside, LLC

         *

Tallahassee Medical Center, Inc.

        

TCMC Madison-Portland, Inc.

        

Terre Haute Hospital GP, Inc.

        

Terre Haute Hospital Holdings, Inc.

        

Terre Haute MOB, L.P.

   *      

Terre Haute Regional Hospital, L.P.

   *      

Timpanogos Regional Medical Services, Inc.

        

Trident Medical Center, LLC

        

Utah Medco, LLC

        

VH Holdco, Inc.

        

VH Holdings, Inc.

        

Virginia Psychiatric Company, Inc.

        

W & C Hospital, Inc.

        

Walterboro Community Hospital, Inc.

        

Wesley Medical Center, LLC

        

West Florida Regional Medical Center, Inc.

        

West Valley Medical Center, Inc.

        

Western Plains Capital, Inc.

        

WHMC, Inc.

        

Woman’s Hospital of Texas, Incorporated

        